    Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 1 of 18




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 550
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION



 Evis Isidro Pacheco,
       Plaintiff,
                     v.
 Kevin McAleenan, Acting Secretary of the       Case No. 4:19-cv-1875
 U.S. Department of Homeland Security; Lee
 F. Cissna, Director of the U.S. Citizenship
 and Immigration Services; Wallace L.
 Carroll, USCIS Houston Field Office
 Director,                                      Date: May 24, 2019

       Defendants.




                          PLAINTIFF’S COMPLAINT
      Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 2 of 18




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       This is a complaint for relief under the Administrative Procedure Act

(“APA”). The Plaintiff, Evis Isidro Pacheco, files the instant complaint against

Defendants because the U.S. Citizenship and Immigration Services (“USCIS”), a

federal agency within the Department of Homeland Security (“DHS”), acted

arbitrarily, capriciously, and erred as a matter of law when it administratively closed

Plaintiff’s Application to Register Permanent Residence or Adjust Status, Form I-

485 (“I-485 Application”), instead of adjudicating it on the merits. See Exhibit 1.

       Plaintiff seeks de novo review of the USCIS’s action; seeks a declaratory

judgement that the USCIS has jurisdiction to adjudicate his I-485 Application and

that it acted arbitrarily, capriciously, and not in accordance with the law when it

administratively closed it; and seeks relief under the APA to compel the USCIS to

recalendar and to adjudicate his I-485 Application on the merits.

       Plaintiff files the instant action against the following Defendants: Kevin

McAleenan, in his official capacity as the Acting Secretary of the DHS; Lee F.

Cissna, in his official capacity as the Director of the USCIS; and Wallace L. Carroll,

in his official capacity as the Houston Field Office Director of the USCIS.

                                 I. INTRODUCTION

 1.    As per the USCIS’s own Policy Memorandum and Policy Manual, the Code

       of Federal Regulations (“C.F.R.”), and decisions of the Board of Immigration


                                          2
     Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 3 of 18




      Appeals (“BIA”), the USCIS retains sole and exclusive jurisdiction to

      adjudicate adjustment of status applications filed by an “arriving alien,” such

      as Plaintiff. See Exhibit 2; USCIS Policy Manual, Vol. 7, Part A, Ch. 3, Sec.

      D; 8 C.F.R. §§ 245.2, 1245.2; Matter of Yauri, 25 I&N Dec. 103, 106-07 (BIA

      2009).

2.    The findings of the USCIS that it lacked jurisdiction over Plaintiff’s I-485

      Application, despite the fact that Plaintiff is an “arriving alien,” runs contrary

      to its own Policy Memorandum, its Policy Manual, the USCIS’s previous

      actions in adjudicating similar adjustment of status applications, the federal

      regulations, and BIA case law. Plaintiff therefore seeks an order declaring that

      the final agency decision by the USCIS to administratively close Plaintiff’s I-

      485 Application, on the grounds that it lacked jurisdiction, was arbitrary and

      capricious, an abuse of discretion, and otherwise not in accordance with the

      law.

3.    Plaintiff also seeks an order from this Court compelling the USCIS to

      recalendar and adjudicate his I-485 Application on the merits pursuant to the

      APA, as its decision is one that is arbitrary, capricious, an abuse of discretion,

      and not in accordance with the law.

4.    It should be noted that Plaintiff has exhausted his remedies in this case and is

      not required to do anything further. Indeed, the USCIS decision explicitly


                                          3
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 4 of 18




    states that there is no appeal from its decision to administratively close

    Plaintiff’s I-485 Application. See Exhibit 1, supra. It is thus considered a

    “final” agency action subject to judicial review by this Court for which there

    can be no judicially-imposed exhaustion requirement. See Darby v. Cisneros,

    509 U.S. 137, 147 (1993); see also 5 U.S.C. § 704.

                      II. JURISDICTION AND VENUE

5. This action arises under the Immigration and Nationality Act (“INA”), 8

    U.S.C. §§ 1101 et seq., and the APA, 5 U.S.C. §§ 701 et seq. Because this

    action arises under the federal laws of the United States, subject-matter

    jurisdiction is proper under 8 U.S.C. § 1331.

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (e) because

    all relevant actions, including the submission and administrative closure of

    Plaintiff’s I-485 Application, occurred in the USCIS’s field office in Houston,

    Texas.

                                 III. PARTIES

7. Plaintiff, Evis Isidro Pacheco, is a resident of Houston, Texas.

8. Defendant, Kevin McAleenan, is the Acting Secretary of the DHS. He is sued

    in his official capacity. He may be served at 245 Murray Lane, SW, Mail Stop

    0485, Washington, D.C. 20528.

9. Defendant, Lee F. Cissna, is the Director of the USCIS. He is sued in his
                                       4
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 5 of 18




   official capacity. He may be served at 245 Murray Lane, SW, Mail Stop 0485,

   Washington, DC 20528.

10. Defendant, Wallace L. Carroll, is the USCIS Houston Field Office Director.

   He is sued in his official capacity. He may be served at 810 Gears Road, Suite

   100, Houston, Texas 77067.

       IV. STATUTORY AND REGULATORY BACKGROUND

11. Under 8 U.S.C. § 1255(a), an alien may adjust his or her status to that of a

   lawful permanent resident provided that: (1) the alien was inspected and

   admitted or paroled into the U.S.; (2) the alien files the I-485 Application; (3)

   the alien is eligible to receive an immigrant visa; (4) the alien is admissible to

   the U.S.; and (5) a visa is immediately available to him or her when the I-485

   Application is filed.

12. The USCIS has the jurisdiction to adjudicate an I-485 Application, pursuant

   to 8 U.S.C. § 1255(a), unless the immigration judge has jurisdiction. 8 C.F.R.

   §§ 245.2(a)(1); 1245.2(a)(1).

13. The immigration judge has exclusive jurisdiction to adjudication any I-485

   Application if the alien is in removal or deportation proceedings (other than

   an arriving alien). 8 C.F.R. § 1245.2(a)(1).

14. An “arriving alien” is one who is “an applicant for admission coming or

   attempting to come into the United States at a port-of-entry, or an alien


                                       5
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 6 of 18




   seeking transit through the United States at a port-of-entry, or an alien

   interdicted in international or United States waters and brought into the United

   States by any means, whether or not to a designated port-of-entry, and

   regardless of the means of transport.” 8 C.F.R. § 1.2. “An arriving alien

   remains an arriving alien even if paroled pursuant to section 212(d)(5) of the

   Act.” Id.

15. The immigration judge can only have jurisdiction over I-485 Applications

   filed by “arriving aliens” if: (1) the alien properly filed the I-485 Application

   with the USCIS while the alien was in the U.S.; (2) the alien departed and

   returned to the U.S. pursuant to a grant of advance parole; (3) the I-485

   Application was denied by the USCIS; and (4) the DHS placed the alien in

   removal proceedings after the alien’s return to the U.S. on advance parole or

   after the I-485 Application was denied. 8 C.F.R. § 1245.2(a)(1)(ii).

16. If the USCIS administratively closes an I-485 Application on the grounds that

   it lacks jurisdiction to adjudicate it, the administrative closure would be

   considered the final agency action in the case. As such, no administrative

   remedies would be left available to an applicant and the only option is to

   judicially assert a violation under the APA. See 5 U.S.C. §§ 702, 704.

17. “Agency action” is defined to include the whole or a part of an agency rule,

   order, license, sanction, relief, or the equivalent or denial thereof, or failure to


                                        6
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 7 of 18




   act. 5 U.S.C. § 551(13).

18. The reviewing court is authorized to compel action by an agency, and hold its

   actions unlawful and set aside agency action, findings, and conclusions found

   to be “arbitrary, capricious, an abuse of discretion, or otherwise not in

   accordance with law.” 5 U.S.C. § 706.

                      V.      FACTUAL BACKGROUND

19. Effective March 1, 2003, the DHS assumed responsibility for the functions of

   the agency formerly known as the “Immigration and Naturalization Service.”

   The Secretary of DHS is now vested with “[a]ll authorities and functions of

   the Department of Homeland Security to administer and enforce the

   immigration laws.” 8 C.F.R. § 2.1.

20. The USCIS is a bureau within the DHS and delegated supervisory authority

   over all operations by the Secretary of DHS. Id. The USCIS is responsible for

   accepting and adjudicating all I-485 Applications unless, as detailed above,

   jurisdiction lies with the immigration judge.

21. The USCIS Houston Field Office is an agency within the DHS and delegated

   supervisory authority over all operations by the Secretary of DHS. Id. The

   USCIS Houston Field Office is the official agency with jurisdiction over the

   administrative closure of Plaintiff’s I-485 Application.

22. Plaintiff is a native and citizen of Honduras. See Exhibit 3. He was paroled


                                        7
      Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 8 of 18




       into the United States on or about December 31, 1999, pursuant to 8 U.S.C. §

       1182(d)(5), because he was an applicant for adjustment of status.1

    23. Plaintiff was susbsequently placed in removal proceedings and granted

       voluntary departure on April 5, 2004. See Exhibit 1, supra. Plaintiff did not

       depart the U.S. by the voluntary departure date, and so, his grant of voluntary

       departure converted into a final order of removal. See 8 C.F.R. 1240.26(d).

    24. On January 27, 2017, by virtue of being the beneficiary of an I-130 family

       visa petition filed on his behalf, Plaintiff filed his I-485 Application with the

       USCIS. See Exhibit 1, supra. However, instead of adjudicating Plaintiff’s I-

       485 Application, the USCIS administratively closed it on the grounds that it

       lacked jurisdiction to adjudicate it. Id.

    25. Specifically, the USCIS found that because Plaintiff is currently in removal

       proceedings before an immigration judge, and because those proceedings are

       not terminated, Plaintiff was not an “arriving alien,” and thus, could not adjust

       his status with the USCIS. Id.

    26. As noted above, the Service’s decision explicitly stated that there was no

       appeal from the administrative closure of Plaintiff’s I-485 Application. Id.

       Therefore, there are no other forums or means available to Plaintiff to seek a


1
  It is of importance to note that Plaintiff did not receive parole based on his TPS, contrary to what
the USCIS’s decision in Exhibit 1 states, nor did he ever travel with advance parole based on the
grant of his TPS (emphasis added).
                                                  8
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 9 of 18




   remedy.

27. At this time, Plaintiff cannot file to reopen his proceedings with the

   immigration judge for the specific purpose of adjustment of status because he

   is an “arriving alien” and the immigration judge would lack jurisdiction over

   his I-485 Application. See 8 C.F.R. §§ 245.2(a)(1); 1245.2(a)(1). Plaintiff is

   thus filing the present action seeking relief under the APA with this Court.

                         VI.    CLAIMS FOR RELIEF

28. Plaintiff incorporates by reference the allegations in paragraphs 1-27.

29. Plaintiff contends that under the APA, the USCIS’s administrative closure of

   his I-485 Application was “arbitrary, capricious, an abuse of discretion, or

   otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

30. The U.S. Supreme Court has held that an agency’s actions may be considered

   arbitrary, capricious or an abuse of discretion if said actions inexplicably

   depart from the agency’s own course of adjudication, regulations, or policies.

   See INS v. Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is

   unfettered at the outset, if it announces and follows—by rule or by settled

   course of adjudication—a general policy by which its exercise of discretion

   will be governed, an irrational departure from that policy (as opposed to an

   avowed alteration of it) could constitute action that must be overturned as

   ‘arbitrary, capricious, [or] an abuse of discretion.’”).


                                        9
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 10 of 18




31. In this case, the exhibits attached herein establish that the USCIS departed

    from its own settled course of adjudication in administratively closing

    Plaintiff’s I-485 Application because it has, in the past, issued denials or

    grants on I-485 Applications for aliens who have been paroled despite the fact

    that those aliens had final removal orders. See Exhibits 4-6.

32. Exhibit 4 demonstrates that the alien was ordered deported, afterwards

    traveled on advance parole, returned to the U.S., applied for adjustment of

    status, and was granted such status.

33. Exhibit 5 evidences that the alien’s I-485 Application was adjudicated and

    granted by the USCIS after he traveled on advance parole, despite the alien

    being deported and entering the country illegally.

34. Exhibit 6 shows how the USCIS granted an I-485 Application after the

    individual traveled on advance parole, despite the fact that the individual was

    previously ordered deported.

35. In Plaintiff’s case, despite him being “arriving alien,” by virtue of his grant of

    parole, the USCIS refused to adjudicate the I-485 Application. It has thus

    irrationally departed from its correct and settled course of adjudication. As

    such, it has acted arbitrarily, capriciously, and abused its discretion. See Yang,

    519 U.S. at 32.




                                        10
 Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 11 of 18




36. Moreover, the USCIS acted arbitrarily and capriciously because it failed to

   recognize and consider two wholly relevant factors in Plaintiff’s case. These

   two factors are: (1) that Plaintiff was not paroled into the United States based

   on a grant of TPS, but rather, based on the fact that Plaintiff was an applicant

   for adjustment of status; and (2) Plaintiff could not have returned to the

   position of an alien with an outstanding grant of voluntary departure after he

   was paroled, since Plaintiff received his grant of voluntary departure on April

   5, 2004, which was after the date he was paroled. See Exhibit 1, supra.

   Plaintiff maintains that this willful ignorance and lack of articulate reasoning

   with respect to a key aspect of his case is arbitrary and capricious. See Motor

   Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43 (1983)

   (finding that an agency acts arbitrarily and capriciously when it fails to

   consider an important aspect of the problem, and that an agency must

   “articulate a satisfactory explanation for its actions including a rational

   connection between the facts found and the choice made”); see also Fox v.

   Clinton 684 F.3d 67, 75 (D.C. Cir. 2012) (holding that “an agency action must

   be the product of reasoned decisionmaking.”).

37. In addition, the USCIS’s administrative closure of Plaintiff’s I-485

   Application is not in accordance with the law.

38. The applicable federal regulations and the BIA state that the USCIS has


                                      11
 Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 12 of 18




   jurisdiction to adjudicate an I-485 Application filed by an “arriving alien.” See

   8 C.F.R. §§ 245.2(a)(1), 1245.2(a)(1); Matter of Yauri, 25 I&N Dec. at 106-

   07 (“DHS has stated that it recognizes that the USCIS’s jurisdiction over the

   adjustment application of an arriving alien exists regardless of whether there

   is an unexecuted removal order that remains outstanding against the

   alien…[m]oreover, we emphasize that the existence of a final order of

   removal does not preclude the USCIS from granting I-485 Application to an

   arriving alien who is otherwise eligible for I-485 Application.”).

39. A an “[a]rriving alien [is] an applicant for admission coming or attempting to

   come into the United States at a port-of-entry.” 8 C.F.R. § 1.2.

40. A person who is paroled into the United States would be considered an

   “arriving alien” because while they are allowed to enter, they are not

   considered admitted into the United States. 8 U.S.C. §§ 1101(a)(13)(B) (“An

   alien who is paroled under section 1182(d)(5) of this title or permitted to land

   temporarily as an alien crewman shall not be considered to have been

   admitted.”); see also Matter of Oseiwusu, 22 I&N Dec. 19 (BIA 1998)

   (holding that an alien who enters the United States with a grant of parole is an

   arriving alien).

41. “An arriving alien remains an arriving alien even if paroled pursuant to [8

   U.S.C. § 1182(d)(5)], and even after any such parole is terminated or


                                      12
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 13 of 18




    revoked.”). See 8 C.F.R. § 1.2.

42. In this case, Plaintiff is clearly an “arriving alien” because he was paroled into

    the United States, pursuant to 8 U.S.C. § 1182(d)(5), on December 31, 1999.

    See Exhibit 3, supra. Despite this, the USCIS inexplicably contended that

    Plaintiff is not an “arriving alien” because he is still in removal proceeding

    which have not been terminated. See Exhibit 1, supra. This conclusion is

    legally erroneous for several reasons.

43. First and foremost, Plaintiff is not currently in removal proceedings. Plaintiff

    was was granted voluntary departure on April 5, 2004. Id. He did not leave

    the country within the proscribed voluntary departure date. As such, he has a

    final order of removal and his proceedings have concluded. See 8 C.F.R.

    1240.26(d).

44. Secondly, the USCIS conclusion is legally erroneous because the BIA has

    stated, unequivocally, that federal regulations treat aliens who travel on parole

    as “arriving aliens.” Oseiwusu, 22 I&N Dec. at 19-20; see also, Ibragimov v.

    Gonzales, 476 F.3d 125, 132 (2d Cir. 2007) (stating that “[former] INS

    regulations manifest the agency’s clear intent to treat parolees, including

    advance parolees, as ‘arriving aliens’ subject to a determination of

    inadmissibility.”).

45. Finally, the Service’s assertion that Plaintiff is able to seek adjustment of


                                        13
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 14 of 18




    status before the immigration court is completely contrary to the law. This is

    the case because Plaintiff is an “arriving alien,” and therefore, only the USCIS

    has jurisdiction over his I-485 Application. See 8 C.F.R. §§ 245.2(a)(1),

    1245.2(a)(1); Matter of Yauri, 25 I&N Dec. at 106-07.

46. The immigration judge only has jurisdiction over an “arriving alien’s” I-485

    Application, if the alien: (1) properly filed the I-485 Application with the

    USCIS while the alien was in the United States; (2) departed and returned to

    the United States pursuant to a grant of advance parole; (3) the I-485

    Application was denied by the USCIS; and (4) the DHS placed the alien in

    removal proceedings after the alien’s return to the United States on advance

    parole or after the I-485 Application was denied. 8 C.F.R. § 1245.2(a)(1)(ii).

47. While Plaintiff meets the first requirement, he fails the other three because:

    he was not granted advance parole, but was paroled in for purposes of

    adjustment of status; he has not received a denial decision from the USCIS,

    but only an administrative closure; and he was placed in removal proceedings

    well before he filed his I-485 Application. See Exhibits 1 and 3, supra.

    Accordingly, the exception allowing the IJ to exercise jurisdiction over

    Plaintiff’s Application is inapplicable, and by finding otherwise, the USCIS

    erred as a matter of law.

48. In sum, given the law and evidence presented, Plaintiff maintains that judicial


                                       14
 Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 15 of 18




    review under the APA is proper in this case because the USCIS has acted

    arbitrarily and capriciously, has abused its discretion, and has not acted in

    accordance with the law.

                               VII. EXHAUSTION

49. Plaintiff incorporates by reference the allegations in paragraphs 1-48.

50. As noted above, Plaintiff is not required to exhaust his administrative

    remedies with respect to the administrative closure of his I-485 Application

    because he is contesting a “final” agency action that is subject to judicial

    review under the APA.

51. The language of 5 U.S.C. § 704 states that an agency action is “final” without

    regard to whether an alien seeks reconsideration or appeal to a higher agency

    authority, unless there is a statute or regulation that requires the alien to file

    an appeal and the agency action is inoperative during the appeal.

52. In this case, just as in Darby, there is no statute or regulation requiring that

    Plaintiff exhaust his remedies prior to seeking judicial review under the APA.

    In fact, the USCIS decision itself clearly states that there is no appeal from

    this decision. See Exhibit 1, supra. Thus, when the USCIS issued its decision

    to administratively close Plaintiff’s I-485 Application, it was a “final” agency

    action for purposes of the APA, despite the fact that Plaintiff did not appeal

    said decision. See Darby, 509 U.S. at 137. As such, there can be no judicially-


                                        15
 Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 16 of 18




   imposed exhaustion requirement and judicial review is proper before this

   Court.

                               VIII. CONCLUSION

53. For the aforementioned reasons, the decision to administratively close

   Plaintiff’s I-485 Application was arbitrary, capricious, an abuse of discretion,

   and not in accordance with the law. Therefore, judicial review through this

   Court is warranted under the APA.

                         IX.    PRAYER FOR RELIEF

54. Wherefore, Plaintiff respectfully requests that this Court:

   a. accept jurisdiction and venue as proper;

   b. issue a declaratory judgment that the administrative closure of Plaintiff’s
      I-485 Application was arbitrary, capricious, an abuse of discretion, and not
      in accordance with the law;

   c. issue a declaratory judgment that the USCIS has jurisdiction to adjudicate
      Plaintiff’s I-485 Application;

   d. issue an order under the APA to compel the USCIS to recalendar and
      adjudicate Plaintiff’s I-485 Application;

   e. grant reasonable attorney’s fees, expenses, and costs of court pursuant to
      the Equal Access to Justice Act, 28 U.S.C. § 2412; and

   f. grant Plaintiff all other relief as the Court may deem just and proper.




                                       16
Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 17 of 18




                                      Respectfully submitted,

                                      GONZALEZ OLIVIERI LLC

                                      s/ Raed Gonzalez
                                      _________________________
                                      Raed Gonzalez, Esq.
                                      Attorney for Plaintiff
                                      Texas Bar No. 24010063
                                      2200 Southwest Freeway, Suite 550
                                      Houston, TX 77098
                                      Phone: (713) 481-3040,
                                      Fax: (713)588-8683
                                      rgonzalez@gonzalezolivierillc.com




                                 17
  Case 4:19-cv-01875 Document 1 Filed on 05/24/19 in TXSD Page 18 of 18




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION



Evis Isidro Pacheco,
      Plaintiff,
                    v.
Kevin McAleenan, Acting Secretary of the          Case No. 4:19-cv-1875
U.S. Department of Homeland Security; Lee
F. Cissna, Director of the U.S. Citizenship
and Immigration Services; Wallace L.
Carroll, USCIS Houston Field Office
Director,                                         Date: May 24, 2019

      Defendants.




                            INDEX OF EXHIBITS


                   Exhibit 1—Notice of Administrative Closure
                   Exhibit 2—USCIS Policy Memorandum
                   Exhibit 3—Grant of Parole
                   Exhibit 4—Adjustment of Status Decision 1
                   Exhibit 5—Adjustment of Status Decision 2
                   Exhibit 6—Adjustment of Status Decision 3




                                      18
